 In the Matter of HICKS BODY CObIPANYan4HICKS EMPLOYEES UNIONCase No. R-1773-Decided April 30, 1.9410Bus Manufacturing Industry-Investigation of Represen.tatwes:controversyconcerning representation of employees: rival organizations; company refused togrant recognition to either union until one or the other certified by the Board-.Unct Appropriate for Collective Bargatintng:stipulated as to; all production andmaintenance employees excluding supervisory and clerical employees ; watchmen,gatekeepers, and truck drivers not withinunit-Representatives:eligibility to par-ticipate in choice;all employees on pay roll immediately preceding date of Direc-tion of Election and, in addition,all employees who earned wages in nine or moreweeks during1939-Electton OrderedM11r.Robert D. Malarney,for the Board.Parr, Parr and ParrbyMr. N. H.Parr, Jr.,of Lebanon, Ind., for theCompany.Gullion dl Thompson,byMr. E.C. Gullion,of Lebanon, Ind., forthe Employees Union.Mr. Frank S.PryorandMr. Hugh Gormley,of Indianapolis, Ind.,for the A. F. of L. Union.Mr. Bliss Daffan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TrlE CASEOn January 15, 1940, Hicks Employees Union, herein called theEmployees Union, filed with the Regional Director for the EleventhRegion (Indianapolis, Indiana) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Hicks Body Company, Lebanon, Indiana, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On March 4, 1940, the Na-tional Labor Relations Board, herein called the Board, acting pursuant-toSection 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,,ordered an investigation and authorized the Regional Director to-conduct it and to provide for an appropriate hearing upon due notice.23 N. L. R. B., No 29.462 HICKS BODYCOMPANY463On March 7, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the EmployeesUnion, and Federal Labor Union No. 22207, affiliated with the Ameri-can Federation of Labor, herein called the A. F. of L. Union, a labor-organization claiming to represent employees directly affected by theinvestigation.Pursuant to notice, a hearing was held on March 18and 19, 1940, at Lebanon, Indiana, before John T. Lindsay, the TrialExaminer duly designated by the Board. The Board, the Company,the Employees Union, and the A. F. of L. Union were represented by,counsel and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the course ofthe hearing the Trial Examiner made several rulings on motions and.objections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On March 21, 1940, the Company requested oral argument beforethe Board and at the same time lodged with the Board a list of namesdesignated "Senior Employees" and requested that such list of namesbe incorporated into the record and considered by the Board.On April 9, 1940, a hearing was held before the Board at Washing-ton,D. C., for the purpose of oral argument.The Company, theEmployees Union, and the A. F. of L. Union appeared and presentedargument.During the course of the argument the A. F. of L. Unionlodged with the Board certain affidavits directed at the aforesaid listof "Senior Employees."The request of the Company that this listbe incorporated into the record and considered by the Board is herebydenied, since it was lodged with the Board after the close of the hear-ing and the matters asserted therein are put in issue by the affidavitsof the Union. The Company filed a brief which has been consideredby the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TIIE BUSINESSOF THE COMPANYThe Company is an Indiana corporation with its place of businessat Lebanon, Indiana. It is engaged in the manufacture of busses,principally school busses.The principal raw materials used by theCompany are steel, rubber, leather, composition, insulating material,and glass.During the 1939 fiscal year the total value of raw materialsused by the Company amounted to approximately $210,000, of which85 per cent represented raw m aterials obtained from sources outsidethe State of Indiana.During the same period sales of finished prod- 464DECISIONSOF NATIONALLABOR RELATIONS BOARDucts of the Company amounted to approximately $460,000 in value, ofwhich approximately 60 per cent represented finished products sold'and shipped to purchasers in States other than Indiana.The Com-pany concedes that it is engaged in interstate commerce within themeaning of the Act.H. THE ORGANIZATIONS INVOLVEDHicksEmployees Union is anunaffiliatedlabor organizationadmit-ting to membership employees of the Company.Federal Labor Union No. 22207 isa labor organization affiliated;with the American Federation of Labor. It admits tomembership.employees of the Company.HI. THE QUESTION CONCERNING REPRESENTATIONIt was stipulated at the hearing, and we find, that the Companyrefused to recognize either the Employees Union or the A. F. of L.Union as the bargaining representative of the employees until one orthe other organization has been certified by this Board as such repre-sentative.It was further stipulated, and we find, that a questionhas arisen concerning representation of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the unions involved stipulated at the hearingthat the unit appropriate for purposes of collective bargaining con-sists of all production and maintenance employees, excluding super-visory and clerical employees.We see no reason for not finding suchunit appropriate.We find that all production and maintenance employees, excludingsupervisory and clerical employees, constitute a unit appropriate forthe purposes of collective bargaining, and that such unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act. HICKS BODY COMPANY465There was some question as to whether certain classes of employeesare in the above unit. It appeared that watchmen and gatekeepersare not eligible for membership in either of the unions involved andboth agreed that these employees do not come within the classifica-tions of employees in the unit.We find that watchmen and gate-keepers should not be included in the unit.At the time of the hearing there were three truck drivers in theemploy of the Company. They are engaged principally in haulingmaterial between the two plants of the Company which are locatedsome distance apart in Lebanon.Truck drivers are not eligible formembership in the A. F. of L. Union and it desires their exclusion.The record does not disclose whether truck drivers are eligible tomembership in the Employees Union or whether any of them aremembers of that organization, but it apparently desires to representthem in collective bargaining.Under these circumstances, and inview of the stipulation between the unions providing for the inclu-sion in the unit of only production and maintenance employees, wefind that truck drivers are not in the appropriate unit.The A. F. of L. Union contends that 10 named employees' aresupervisor- employees and therefore excluded from the unit.TheEmployees Union maintains that these 10 employees are not super-visory and are included in the unit.These men are all senior employees of the Company. During peakperiods of employment they, along with other older employees, actas leaders and, under authorization of the general foremen, directthe work of new and inexperienced employees and in some instances"lay out" the work of the other employees. They have no power todesignate the working hours of employees who work with them andhave no authority to hire, discharge, or recommend the hiring anddischarge of employees.They do the same work as the employeeswhom they lead and are paid an hourly rate like the other productionemployees.In some instances their hourly rate of pay is somewhathigher, and in others somewhat lower than the employees with whomthey work.We find that these 10 employees should be included in theappropriate unit.VI. TIIE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can be best resolved by an election by secret ballot.The unions involved disagree as to the employees entitled to votein the election.The Employees Union contends that the proper pay-Claude large, Carl Williams, Russell Bates, Thomas Mitchell, Fred Daily, Clifford Carr,Edgar Essex, Claience Haven, Moses Nease, and Carl Randolph 466DECISIONSOF NATIONALLABOR RELATIONS BOARDroll date to determine eligibility of employees to participate in the.election is that of March 13, 1940, containing the names of 33 em-ployees in the appropriate unit.The A. F. of L. Union claims thatthe proper pay roll is that of August 23, 1939, containing the names,of approximately 334 employees.The Company's business is seasonal.Charts introduced in evi-dence showing the fluctuation in employment for 1937, 1938, and 1939disclose that peak employment is reached in the latter part of Augustand first part of September in each year, with employment steadilydropping thereafter until a low of between 30 and 40 production andmaintenance employees is reached during the months of January andFebruary of the following year. Following the low reached in Janu-ary and February of each year the charts reflect a gradual rise inemployment during the following months until the peak is againreached during the latter part of August and early in September.The pay roll of August 23, 1939, represents the employment peakreached by the Company during the year 1939, an unusual year be-cause the Company had been the recipient of contracts from theState of Indiana, let every 4 years, for the construction and repairof school busses.The employment peak in 1937 and 1938 varied frombetween 190 and 200 employees in 1937 to 250 in 1938.Therefore, while the pay-roll date desired by the A. F. of L. Unionrepresents the employment peak reached during 1939, the pay rolldesired by the Employees Union represents only a slight increasein the employment low reached in January and February of 1940.The Employees Union claims that the pay roll of March 13, 1940,represents the only regular employees of the Company, whereas thatof August 23, 1939, represents an abnormal period of employment,and that use of the latter pay roll to determine eligibility wouldpermit participation in the election of purely temporary employeeshaving no interest in the choice of bargaining representatives forthe Company's employees at this time.On the other hand, theA. F. of L. Union claims that the employees. on the pay roll ofAugust 23, 1939, have a reasonable expectation of employment fore substantial period when the Company's seasonal operations increaseduring 1940 and additions are made to its force of employees.There is approximately a 50 per cent turn-over in seasonal employeesof the Company from year to year. The employment records of theCompany show that a substantial number of employees who workedduring 1939 were also employed by the Company in 1937 and 1938.Thus, approximately 100 employees who were on the pay roll of theCompany for the period preceding July 1, 1939, were also on thepay roll covering the same period during 1937 and 1938. HICKS BODY COMPANY467It is plain that a large number of employees who worked during1939, but who were not in the Company's employ at the time of thehearing, have a reasonable expectation of employment during 1940.Also, the employment of many of them will be for a period which,,when viewed in the light of the Company's operations in previousyears, is substantial.2In view of the above we shall direct that all employees in the appro-priate unit who were employed by the Company during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, and, iii addition, all employees in the appropriate unit who'did not work during said pay-roll period, but who earned wages in9 or more weeks during 1939, shall be eligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Hicks Body Company, Lebanon, Indiana,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All production and maintenance employees, excluding super-visory and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Hicks Body Company, Lebanon, Indiana, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eleventh Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongOf the emplo'ees who worked for the Company during 1939, 300 received 4 weeks' em-plovmemt,250 mere' ed 0 weeks' employment,200 received 9 weeks'employment, 150 recehed14 weeks' employment,100 received 27 weeks'employment,75 received35 weeks' employ-ment 60 recened 42 week'' employment,and 50 received 48 weeks' employment 468DECISIONSOF NATIONALLABOR RELATIONS BOARDall production and maintenance employees employed by the Companyduring the pay-roll period immediately preceding the date of thisDirection of Election, including all employees who did not work dur-ing such pay-roll period because they were ill or on vacation, and, inaddition, all production and maintenance employees who did not workduring said pay-roll period but who earned wages in 9 or more weeksduring 1939, but excluding supervisory and clerical employees and allpersons who have since said pay-roll period quit or been dischargedfor cause, to determine whether they desire to be represented by HicksEmployees Union or by Federal Labor Union No. 22207, affiliated withtheAmerican Federation of Labor, for the purposes of collectivebargaining, or by neither.